Exhibit 10.5

TEGP MANAGEMENT, LLC

LONG-TERM INCENTIVE PLAN

 

1. Purpose of the Plan.

The TEGP Management, LLC Long-Term Incentive Plan (the “Plan”) has been adopted
by TEGP Management, LLC, a Delaware limited liability company (the “Company”),
the general partner of Tallgrass Energy GP, LP, a Delaware limited partnership
(the “Partnership”), and is intended to promote the interests of the Partnership
and the Company and their Affiliates (as defined below) by providing to
employees, consultants, and directors of the Company and its Affiliates who
perform services for or on behalf of the Partnership or its Affiliates incentive
compensation awards for superior performance that are based on Shares (as
defined below). The Plan is also contemplated to enhance the ability of the
Company and its Affiliates to attract and retain the services of individuals who
are essential for the growth and profitability of the Partnership and its
subsidiaries and to encourage them to devote their best efforts to advancing the
business of the Partnership and its subsidiaries.

 

2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Award” means a Share, Restricted Share, Equity Participation Share, Option,
Share Appreciation Right or DER granted under the Plan.

“Award Agreement” means the written agreement or other instrument by which an
Award shall be evidenced.

“Board” means the Board of Directors of the Company.

“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events: (i) any Person or group,
other than Tallgrass Energy Holdings, LLC (“Parent”) or its Affiliates, becomes
the owner, by way of merger, consolidation, recapitalization, reorganization or
otherwise, of 50% or more of (A) the combined voting power of the equity
interests in the Company or (B) the general partner interests in the
Partnership, (ii) the limited partners of the Partnership approve, in one or a
series of transactions, a plan of complete liquidation of the Partnership or
(iii) the sale or other disposition by the Partnership of all or substantially
all of its assets in one or more transactions to any person other than the
Company or an Affiliate of the Company.



--------------------------------------------------------------------------------

Anything in this definition to the contrary notwithstanding, with respect to any
Award intended to be compliant with Section 409A of the Code, no Change of
Control shall be deemed to have occurred unless such event constitutes an event
specified in Section 409A(a)(2)(A)(v) of the Code and the Treasury Regulations
promulgated thereunder.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board or, if none, the Board
or such committee of the Board, if any, as may be appointed by the Board to
administer the Plan.

“Consultant” means an individual, other than an Employee or a Director,
providing bona fide services to the Partnership or any of its Affiliates as a
consultant or advisor, as applicable, provided that such individual is a natural
person.

“DER” or “Distribution Equivalent Right” means a right to receive an amount in
cash or additional Awards equal to the cash distributions made by the
Partnership with respect to a Share during a specified period.

“Director” means a member of the Board who is not an Employee.

“Employee” means any employee of the Company or an Affiliate who performs
services for the Partnership or its Affiliates, including, without limitation,
employees of Tallgrass Management, LLC or any successor.

“Equity Participation Share” means a phantom (notional) share granted under the
Plan which entitles the Participant to receive, in the discretion of the
Committee, a Share or an amount of cash equal to the Fair Market Value of a
Share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” of a Share means the closing sales price of a Share on the
principal national securities exchange or other market in which trading in
Shares occurs on the applicable date (or if there is no trading in the Shares on
such date, on the next preceding date on which there was trading) as reported in
The Wall Street Journal (or other reporting service approved by the Committee).
In the event Shares are not traded on a national securities exchange or other
market at the time a determination of fair market value is required to be made
hereunder, the determination of fair market value shall be made in good faith by
the Committee and in compliance with Section 409A of the Code. Notwithstanding
the foregoing, with respect to an Award granted on the effective date of the
initial public offering of Shares, Fair Market Value on such date shall mean the
initial offering price per Share as stated on the cover page of the prospectus
which is part of the registration statement on Form S-1 for such offering.

“Option” means an option to purchase Shares granted under the Plan.

 

-2-



--------------------------------------------------------------------------------

“Participant” means any Employee, Consultant or Director granted an Award under
the Plan.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains nontransferable and subject to
forfeiture or is either not exercisable by or payable to the Participant, as the
case may be.

“Restricted Share” means a Share granted under the Plan that is subject to a
Restricted Period.

“SAR” or “Share Appreciation Right” means an Award that, upon exercise, entitles
the holder to receive, in cash or Shares in the discretion of the Committee, the
excess of the Fair Market Value of a Share on the exercise date over the
exercise price established for such Share Appreciation Right.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Share” means a Class A share of the Partnership.

 

3. Administration.

(a) General. The Plan shall be administered by the Committee. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Shares or Equity Participation Shares to be covered by Awards;
(iv) determine the terms and conditions of any Award (including but not limited
to performance requirements for such Award); (v) determine whether, to what
extent, and under what circumstances Awards may be settled, exercised, canceled,
or forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. The Committee may, in its
discretion, provide for the extension of the exercisability of an Award,
accelerate the vesting or exercisability of an Award, eliminate or make less
restrictive any restrictions applicable to an Award, waive any restriction or
other provision of this Plan or an Award or otherwise amend or modify an Award
or Award Agreement in any manner that is either (i) not adverse to the
Participant to whom such Award was granted or (ii) consented to by such
Participant. Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate, any Participant,
and any beneficiary of any Award. No member of the Committee or officer of the
Company to whom the Committee has delegated authority in

 

-3-



--------------------------------------------------------------------------------

accordance with the provisions of Section 3(b) of this Plan shall be liable for
anything done or omitted to be done by him or her, by any member of the
Committee or by any officer of the Company in connection with the performance of
any duties under this Plan, except for his or her own willful misconduct.

(b) Delegation. Following the authorization of a pool of Shares to be available
for Awards, the Board or the Committee may authorize a committee of one or more
members of the Board to grant individual Awards from such pool pursuant to such
conditions or limitations as the Board or the Committee may establish. The
Committee may delegate to the Chief Executive Officer and to other employees of
the Company its administrative duties under this Plan (excluding its granting
authority) pursuant to such conditions or limitations as the Committee may
establish. The Committee may engage or authorize the engagement of a third party
administrator to carry out administrative functions under the Plan.

 

4. Shares.

(a) Limits on Shares Deliverable. Subject to adjustment as provided in
Section 4(c), the maximum number of Shares that may be delivered or reserved for
delivery or underlying Awards in the aggregate issued under the Plan is
3,144,589. If any Award expires, is canceled, exercised, paid or otherwise
terminates without the delivery of Shares, then the Shares covered by such
Award, to the extent of such expiration, cancellation, exercise, payment or
termination, shall again be Shares with respect to which Awards may be granted.
Shares that are delivered by a Participant in satisfaction of the exercise or
other purchase price of an Award or the tax withholding obligations associated
with an Award or are withheld to satisfy the Company’s tax withholding
obligations are available for delivery pursuant to other Awards. The Committee
may from time to time adopt and observe such rules and procedures concerning the
counting of Shares against the Plan maximum or any sublimit as it may deem
appropriate, including rules more restrictive than those set forth above to the
extent necessary to satisfy the requirements of any national stock exchange on
which the Shares are listed or any applicable regulatory requirement. The Board,
the Committee and the appropriate officers of the Company are authorized to take
from time to time whatever actions are necessary, and to file any required
documents with governmental authorities, stock exchanges and transaction
reporting systems to ensure that Shares are available for issuance pursuant to
Awards.

(b) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award shall consist, in whole or in part, of Shares acquired in the open
market, Shares already owned by the Company, Shares acquired by the Company
directly from the Partnership or any other person or any combination of the
foregoing.

(c) Adjustments. In the event that any distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, split,
reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Partnership, issuance of warrants or other rights to purchase Shares or other
securities of the Partnership, or other similar transaction or event affects the
Shares, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of (i) the number and type of Shares (or other securities or
property) with respect to which Awards may be granted, (ii) the number and type
of Shares (or other securities or property) subject to outstanding

 

-4-



--------------------------------------------------------------------------------

Awards, and (iii) the grant or exercise price with respect to any Award, or make
provision for a cash payment to the holder of an outstanding Award; provided,
that the number of Shares subject to any Award shall always be a whole number.
No adjustment pursuant to this Section 4(c) shall be made in a manner that
results in noncompliance with the requirements of Section 409A of the Code, to
the extent applicable.

 

5. Eligibility.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

 

6. Awards.

Awards may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with or in substitution for any other Award granted under
the Plan or any award granted under any other plan of the Company or any
Affiliate. Awards granted in addition to or in tandem with other Awards or
awards granted under any other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

(a) Unrestricted Shares. The Committee shall have the discretion to determine
the Employees, Consultants and Directors to whom unrestricted Shares shall be
granted and the number of Shares to be granted. All unrestricted Shares granted
shall be fully vested upon grant and shall not be subject to forfeiture.

(b) Restricted Shares. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Restricted Shares shall be granted,
the number of Restricted Shares to be granted to each such Participant, the
Restricted Period, the conditions under which the Restricted Shares may become
vested or forfeited, and such other terms and conditions as the Committee may
establish with respect to such Awards. To the extent provided by the Committee,
in its discretion, a grant of Restricted Shares may provide that distributions
made by the Partnership with respect to the Restricted Shares shall be subject
to the same forfeiture and other restrictions as the Restricted Share and, if
restricted, such distributions shall be held, without interest, until the
Restricted Share vests or is forfeited with the accumulated distributions being
paid or forfeited at the same time, as the case may be. Absent such a
restriction on the distributions in the Award Agreement, distributions during
the Restricted Period shall be paid to the holder of the Restricted Share
without restriction.

(c) Equity Participation Shares. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Equity Participation
Shares shall be granted, the number of Equity Participation Shares to be granted
to each such Participant, the Restricted Period, the time or conditions under
which the Equity Participation Shares may become vested or forfeited, which may
include, without limitation, the accelerated vesting upon the achievement of
specified performance goals, and such other terms and conditions as the
Committee may establish with respect to such Awards, including whether DERs are
granted with respect to such Equity Participation Shares.

 

-5-



--------------------------------------------------------------------------------

(d) Options. The Committee shall have the authority to determine the Employees,
Consultants and Directors to whom Options shall be granted, the number of Shares
to be covered by each Option, whether DERs are granted with respect to such
Option, the purchase price therefor and the conditions and limitations
applicable to the exercise of the Option as the Committee shall determine, that
are not inconsistent with the provisions of the Plan. The term of an Option may
not exceed 10 years. The purchase price per Share purchasable under an Option
shall be determined by the Committee at the time the Option is granted, provided
such purchase price may not be less than 100% of its Fair Market Value as of the
date of grant. The Committee shall determine the time or times at which an
Option may be exercised in whole or in part, which may include, without
limitation, accelerated vesting upon the achievement of specified performance
goals, and the method or methods by which payment of the exercise price with
respect thereto may be made or deemed to have been made, which may include,
without limitation, cash, check acceptable to the Company, a broker-assisted
cashless exercise through procedures approved by the Committee, delivery of
previously owned Shares having a Fair Market Value on the exercise date equal to
the relevant exercise price, or any combination thereof.

(e) Share Appreciation Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Share Appreciation
Rights shall be granted, the number of Shares to be covered by each grant and
the conditions and limitations applicable to the exercise of the Share
Appreciation Right as the Committee shall determine, that are not inconsistent
with the provisions of the Plan. The exercise price per Share Appreciation Right
shall be not less than 100% of its Fair Market Value as of the date of grant.
The term of a Share Appreciation Right may not exceed 10 years.

(f) Distribution Equivalent Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom DERs are granted,
whether such DERs are tandem or separate Awards, whether the DERs shall be paid
directly to the Participant, be credited to a bookkeeping account (with or
without interest in the discretion of the Committee) the vesting restrictions
and payment provisions applicable to the Award, and such other provisions or
restrictions as determined by the Committee in its discretion all of which shall
be specified in the Award Agreements.

 

7. Limits on Transfer of Awards.

Each Award shall be exercisable or payable only to the Participant during the
Participant’s lifetime, or to the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution. No Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate. Notwithstanding
the foregoing, to the extent specifically provided by the Committee with respect
to an Award, an Award may be transferred by a Participant without consideration
to immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.

 

-6-



--------------------------------------------------------------------------------

8. Securities Restrictions.

(a) All certificates for Shares or other securities of the Partnership delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the SEC, any stock exchange upon which such Shares or other securities are then
listed, and any applicable federal or state laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

(b) Notwithstanding anything in the Plan or any Award Agreement to the contrary,
delivery of Shares pursuant to the exercise or vesting of an Award may be
deferred for any period during which, in the good faith determination of the
Committee, the Company is not reasonably able to obtain Shares to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Shares or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.

 

9. Change of Control.

Unless specifically provided otherwise in the Award Agreement, upon a Change of
Control or such time prior thereto as established by the Committee, all
outstanding Awards shall automatically vest or become exercisable in full, as
the case may be. In this regard, all Restricted Periods shall terminate.

Except as otherwise provided in the Award Agreement, the difference between the
Fair Market Value of Shares on the payment date and the exercise price of an
Option or SAR that is or becomes fully vested and exercisable as of the date of
a Change of Control (or any earlier date related to the Change of Control and
established by the Committee) shall be paid in a single payment in Shares, or
cash and/or other property, or any combination of Shares and cash and/or other
property, as determined by the Committee. Except as otherwise provided in the
Award Agreement, any Award of Equity Participation Shares or Restricted Shares
that pursuant to this Section 9 are deemed to have the applicable Restriction
Period lapse (and to have all applicable performance criteria achieved at the
maximum level, if any) as of the date of a Change of Control (or any earlier
date related to the Change of Control and established by the Committee), shall
be settled by (i) issuance of unrestricted Shares based on the number of Shares
that were subject to the Award on the date of grant of the Award or (ii) payment
of cash and/or other property equal to the Fair Market Value of a Share on the
payout date for each Equity Participation Share or Restricted Share or (iii) any
combination of payouts under clauses (i) and (ii) of this sentence, as
determined by the Committee. Any accelerated payout pursuant to this Section 9
shall be made in a single payment within 30 days after the date of the Change of
Control.

To the extent an Option or SAR is not vested or exercisable, or an Equity
Participation Share or Restricted Share does not vest, pursuant to the preceding
provisions of this Section 9 or the Award Agreement upon the Change of Control,
the Committee may, in its discretion, cancel

 

-7-



--------------------------------------------------------------------------------

such Award or provide for an assumption of such Award or a replacement grant on
substantially the same terms; provided, however, upon any cancellation of an
Option or SAR that has an exercise price less than the Fair Market Value of a
Share as of the date of cancellation or an Equity Participation Share or
Restricted Share, the holder shall be paid an amount in Shares or cash and/or
other property or any combination of cash and/or other property, as determined
by the Committee, equal to the difference between the Fair Market Value of a
Share and the exercise price if an Option or SAR or equal to the Fair Market
Value of a Share, if an Equity Participation Share or Restricted Share.

 

10. Amendment and Termination.

Except as required by applicable law or the rules of the principal securities
exchange on which the Shares are traded, the Board may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Shares available for Awards under the Plan, without the consent of any
Participant, any other holder or beneficiary of an Award or any other Person.

 

11. General Provisions.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b) Tax Withholding. The Company or any Affiliate is authorized to withhold from
any Award, from any payment due or transfer made under any Award or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, or other property) of any applicable taxes payable at the
minimum statutory rate in respect of the grant of an Award, its exercise, the
lapse of restrictions thereon, or any payment or transfer under an Award or
under the Plan and to take such other action as may be necessary in the opinion
of the Company or such Affiliate to satisfy its withholding obligations for the
payment of such taxes.

(c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained as an Employee,
Consultant or Director, as applicable. Further, the Company or an Affiliate may
at any time dismiss a Participant from employment or service at any time.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

-8-



--------------------------------------------------------------------------------

(f) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Shares or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Shares are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Partnership, Company or any participating Affiliate and
a Participant or any other Person. To the extent that any Person acquires a
right to receive payments from the Partnership, Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
general unsecured creditor of the Partnership, Company or any participating
Affiliate.

(h) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

(i) Facility of Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Partnership, Company and its Affiliates shall be
relieved of any further liability for payment of such amounts.

(j) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

(k) No Guarantee of Tax Consequences. None of the Board, the Partnership, the
Company, any Affiliate nor the Committee makes any commitment or guarantee that
any federal, state or local tax treatment will apply or be available to any
person participating or eligible to participate hereunder.

 

12. Section 409A of the Code.

(a) Awards made under this Plan are intended to comply with or be exempt from
Section 409A of the Code, and ambiguous provisions hereof, if any, shall be
construed and interpreted in a manner consistent with such intent. No payment,
benefit or consideration shall be substituted for an Award if such action would
result in the imposition of taxes under Section 409A of the Code.
Notwithstanding anything in this Plan to the contrary, if any Plan provision or
Award under this Plan would result in the imposition of an additional tax under
Section 409A of the Code, that Plan provision or Award shall be reformed, to the
extent permissible under Section 409A of the Code, to avoid imposition of the
additional tax, and no such action shall be deemed to adversely affect the
Participant’s rights to an Award.

 

-9-



--------------------------------------------------------------------------------

(b) Unless the Committee provides otherwise in an Award Agreement, each DER,
Restricted Share or Equity Participation Share (or portion thereof if the Award
is subject to a vesting schedule) shall be settled no later than the 15th day of
the third month after the end of the first calendar year in which the Award (or
such portion thereof) is no longer subject to a “substantial risk of forfeiture”
within the meaning of Section 409A of the Code. If the Committee determines that
a DER, Restricted Share or Equity Participation Share is intended to be subject
to Section 409A of the Code, the applicable Award Agreement shall include terms
that are designed to satisfy the requirements of Section 409A of the Code.

(c) If the Participant is identified by the Company as a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which
the Participant has a “separation from service” (other than due to death) within
the meaning of Treasury Regulation § 1.409A-1(h), any Award payable or settled
on account of a separation from service that is deferred compensation subject to
Section 409A of the Code shall be paid or settled on the earliest of (1) the
first business day following the expiration of six months from the Participant’s
separation from service, (2) the date of the Participant’s death, or (3) such
earlier date as complies with the requirements of Section 409A of the Code.

 

13. Term of the Plan.

The Plan has been approved by the Board and the limited partner of the
Partnership effective as of May 1, 2015. The Plan shall terminate on, and no
Awards may be granted after, the earliest of the date established by the Board
or the Committee, the date that Shares are no longer available for delivery
pursuant to Awards under the Plan or the 10-year anniversary of the adoption of
the Plan. However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award granted prior to such termination, and the
authority of the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

 

-10-